DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         IVAN MALDONADO,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1691

                           [August 17, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St Lucie County; James W. McCann,
Judge; L.T. Case No. 562011CF002677A.

  Ivan Maldonado, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.